PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/077,471
Filing Date: 8/11/2018
Appellant(s): Fabrice Le Leannec



__________________
Jeffrey Alan Steck (Registration No: 40,184)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/3/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action (Final Rejection) dated 6/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Withdrawn Rejections
	The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:

None.


(3) Restatement of Rejection
	The following restated final rejection may be updated to include any changes, if any, indicated in section (2) in view of appellant’s arguments presented in the instant appeal brief.
Current status of the application: claims 17‐36 are rejected.

					********************

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 17‐36 is/are pending.
Claims 1‐16 and 37‐40 are canceled.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 17-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al (US2013/0022107) in view of Wennersten et al (US2018/0035123)

Regarding claims 17 and 22, Guo et al teaches a method comprising:
obtaining a prediction tree by spatially partitioning a coding unit comprising picture data according to a non-square partition type;
(Van der Auwera et al, “short distance intra-prediction (SDIP), that split PUs into non-square regions”, [0031]; “non-square partitions may be between two PUs or TUs, which have been partitioned with NSQT, AMP, and/or SDIP”, [0037]; Fig. 5B, “partitions 170, 172, which may be PUs, TUs, or CUs” are non-square asymmetric partitions)
	Van der Auwera et al does not expressly disclose but Wennersten et al teaches:
obtaining a transform tree based at least in part on the coding unit such that each of the leaves of the transform tree is embedded within a co-located unit of the prediction tree; and
(Wennersten et al, Fig. 2, PUs 19, TUs 20; PU and TU can be co-located)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wennersten et al into the system or method of Van der Auwera et al in order to allow mapping between the co-located prediction blocks and transform blocks for precise video coding and decoding. The combination of Van der Auwera et al and Wennersten et al also teaches other enhanced capabilities.
	The combination of Van der Auwera et al and Wennersten et al further teaches:
determining a transform tree scanning order according to the non-square partition type of the prediction tree, such that all of a first plurality of leaves of the transform tree which are embedded in a first unit of the prediction tree are scanned before starting to scan a next plurality of leaves of the transform tree which are embedded in a next unit of the prediction tree, such that determining the transform tree scanning order is based on the spatial partitioning of the prediction tree.
(Wennersten et al, Fig. 2, PUs 19, TUs 20; Z-scan on TUs (TU tree) are carried out per PU, i.e., scanning a TU tree within a PU before moving to scanning another TU tree within another PU; this TU/PU scanning scheme may be applied to non-square PU of Van der Auwera et al trees as an expected application for asymmetric motion partitioning)

Regarding claims 18 and 23, the combination of Van der Auwera et al and Wennersten et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 17, wherein the method further comprises intra-predictive encoding the coding unit depending on the prediction tree, the transform tree and the transform tree scanning order.
(Van der Auwera et al, Fig. 2, video encoder output based on intra-prediction 46, transform tree 52, and entropy coding unit 56 that scans transform coefficients, “entropy coding unit 56 may apply a zig-zag scan or other scan pattern to scan the transform coefficients in a LCU or partition and encode runs of zeros for further compression”, [0085])

Regarding claims 19 and 24, the combination of Van der Auwera et al and Wennersten et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 17, wherein the method further comprises signaling in a signal a size of the leaves of the transform tree and the non-square partition type.
(Van der Auwera et al, “In order to indicate that a TU is split into non-square shaped TUs, other syntax data may be included, for example, syntax data that indicates that TUs are to be partitioned according to NSQT”, [0062]; “In some examples, the maximum size of a leaf-TU may be the size of the corresponding leaf-CU”, [0063])

Regarding claims 20, 25, 30 and 35, the combination of Van der Auwera et al and Wennersten et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 17, wherein the non-square partition type is an asymmetric partition type.
(Van der Auwera et al, “Blocks may be non-square due to a variety of factors such as, for example, asymmetric motion partitioning”, [0005]; Fig. 5B, “partitions 170, 172, which may be PUs, TUs, or CUs” are non-square asymmetric partitions)

Regarding claims 21 and 26, the combination of Van der Auwera et al and Wennersten et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 17, wherein the leaves of a same transform tree have a same size.
(Van der Auwera et al, Fig. 9; “a block 300 may be partitioned using non-square quadtree transforms (NSQT). Generally, NSQT allows a block, such as a TU of a CU to be partitioned into a first level of four non-square rectangles, any or all of which may be further partitioned into an additional level of four smaller, equally sized non-square rectangles. … NSQT is generally used for partitioning transform units (TUs) of a block ”, [0148]; a TU quadtree includes TUs 302 A to 302D as leaves; all leaves of the TU quadtree are equally sized; “A leaf-CU may include one or more transform units (TUs). The transform units may be specified using a TU quadtree structure”, [0062])

Regarding claims 27 and 32, the combination of Van der Auwera et al and Wennersten et al teaches a method comprising:
building a prediction tree from data indicating a non-square partition type from a received signal;
\\obtaining sizes of leaves of a transform tree from the received signal;\\
building a transform tree according to the sizes of the leaves of the transform tree and according to the non-square partition type of the prediction tree, such that all of a first plurality of leaves of the transform tree which are embedded in a first unit of the prediction tree are scanned before starting to scan a next plurality of leaves of the transform tree which are embedded in a next unit of the prediction tree, such that a transform tree scanning order is based on spatial partitioning of the prediction tree.
(Van der Auwera et al, Wennersten et al, see comments on claim 17)
	The combination of Van der Auwera et al and Wennersten et al further teaches:
obtaining sizes of leaves of a transform tree from the received signal;
(Van der Auwera et al, “In some examples, the maximum size of a leaf-TU may be the size of the corresponding leaf-CU”, [0063]; Fig. 9, determines sizes of PUs or leaves of a prediction tree based on how a CU is partitioned, [0148])

Regarding claims 28 and 33, the combination of Van der Auwera et al and Wennersten et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 27, wherein the method further comprises intra-predictive decoding a coding unit comprising picture data, the intra-predictive decoding depending on the prediction tree and the transform tree.
(Van der Auwera et al, Fig. 3, video decoder based on intra-prediction 74, and inverse transform unit 78)

Regarding claims 29 and 34, the combination of Van der Auwera et al and Wennersten et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 27, wherein a transform tree scanning order used to process each transform tree leaf inside each prediction unit is a known order.
(Van der Auwera et al, “In order to indicate that a TU is split into non-square shaped TUs, other syntax data may be included, for example, syntax data that indicates that TUs are to be partitioned according to NSQT”, [0062]; “In some examples, the maximum size of a leaf-TU may be the size of the corresponding leaf-CU”, [0063])

Regarding claim 31, the combination of Van der Auwera et al and Wennersten et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 27, wherein the leaves of a same transform tree have a same size.
(Wennersten et al, Fig. 2; the 4 leaves of the upper right transform tree in TUs 20 have the same size)

(4) Response to Argument
Subjects on appeal: rejections under 35 U.S.C. § 103(a) on claims 17-36; Arguments are particularly made on claims 17 and 20.


(4.1) Regarding independent claim 17, Appellant, in pages 8-10 of the brief, argues that the combination of Van der Auwera (US2013/0022107) and Wennersten (US2018/0035123) fails to teach “determining a transform tree scanning order according to the non-square partition type of the prediction tree…determining the transform tree scanning order is based on the spatial partitioning of the prediction tree” as recited in claim 17.
The Examiner respectfully disagreed. Below are figures extracted from Van der Auwera and Wennersten with Examiner’s annotation for explanation (underlined).
Acronyms: CTU: coding tree unit; CU: coding unit; PU: prediction unit; and TU: transform unit.
The concept of layered coding or decoding units in a picture is illustrated in Fig. 1 of Wennersten. In general, a picture contains a plurality of CTUs. A CTU contains a plurality of CUs. A CU contains a plurality of PUs and/or TUs. The system performs code predictions of various partitions (PUs) in a CU. The system also performs code transforms of various partitions (TUs) in a CU. (Wennersten, [0003-007]).

    PNG
    media_image2.png
    779
    680
    media_image2.png
    Greyscale

			Wennersten, Fig. 1

While Fig. 1 of Wennersten shows only square partitions of CUs, PUs and TUs, the partition shapes of CUs, PUs and TUs may be non-square as shown in Fig. 5B of Van der Auwera (“block 154 includes two non-square partitions, 170, 172… partitions 170, 172, which may be PUs, TUs, or CUs are also considered "blocks" for purposes of this disclosure. In particular, partitions 170, 172 are examples of non-square blocks”, [0114]).

    PNG
    media_image3.png
    253
    342
    media_image3.png
    Greyscale

Van der Auwera, Fig. 5B
Wennersten in Fig. 2 discloses a prediction tree and accordingly the transform tree scanning order.

    PNG
    media_image4.png
    653
    836
    media_image4.png
    Greyscale

			Wennersten, Fig. 2

It is observed the Fig. 2 of Wennersten:
There are 4 PUs (PU1,…PU4) in a CU (“PUs in CU 19”). They form a prediction tree. In considerations of the teachings of Van der Auwera, the PU partitions may be non-square.
As shown in “TUs in CU 20”, there are 7 TUs in the same CU. Each PU may correspond to one or more TUs (e.g., PU2 => 4 TUs (TU2, TU3, TU4, TU5); PU3 => 1 TU (TU6), etc.).
For a given PU tree 19, the transform tree scanning order (see “TUs in CU 20”): TU1 => TU2 => TU3 => TU4 => TU5 => TU6 => TU7 within a CU. This corresponds to PU scanning order of PU1 => PU2 => PU3 => PU4. Scan all TUs with a PU before scanning the TUs in the next PU.
Again, as taught by Van der Auwera (Fig. 2 above, [0114], and Fig. 9, “(“FIG. 9 is a conceptual diagram illustrating an example partitioning structure for non-square quadtree partitioning. As shown in FIG. 9, a block 300 may be partitioned using non-square quadtree transforms (NSQT). Generally, NSQT allows a block, such as a TU of a CU to be partitioned into a first level of four non-square rectangles, any or all of which may be further partitioned into an additional level of four smaller, equally sized non-square rectangles”, [0148]), the TU partitions may be non-square. That is, the TUs in Fig. 2 of Wennersten may be non-square. For example, TU2 and TU3 may be considered as a non-square TU2A. Similarly, TU4 and TU5 may form a non-square TU2B. In fact, scanning order (TU2 =>TU3) may be considered as scanning a single non-square TU2A, and scanning order (TU4 =>TU5) may be considered as scanning a single non-square TU2B. Nevertheless, according to Van der Auwera, TUs may be non-square and the TUs in Fig. 2 of Wennersten may certainly be non-square. The TU scanning order in Fig. 2 Wennersten may be applied to a non-square prediction partition tree (PUs) and a non-square transform partition tree (TUs).
With the above explanations, the TU scanning order may be summarized. For a given PU tree 19 in Fig. 2 of Wennersten, the transform tree scanning order (TUs in CU 20) is determined as: TU1 (PU1) => TU2A (PU2) => TU2B (PU2) => TU6 (PU3) => TU7 (PU4). This transform tree scanning order is indeed based on the spatial  partitioning of the PU tree 19.

Therefore, the combination of the cited references teaches the claimed limitations in question.

(4.2) Regarding claim 20, Appellant, in pages 10-13 of the brief, argues that the combination of Van der Auwera (US2013/0022107) and Wennersten (US2018/0035123) fails to teach “wherein the non-square partition type is an asymmetric partition type” as recited in claim 20.
The Examiner respectfully disagreed. Van der Auwera in Fig. 5B teaches non-square partitioning of CUs, PUs and/or TUs (“block 154 includes two non-square partitions, 170, 172… partitions 170, 172, which may be PUs, TUs, or CUs are also considered "blocks" for purposes of this disclosure. In particular, partitions 170, 172 are examples of non-square blocks”, [0114]). The non-square portioning may be asymmetric partitions. For example, non-square partitions 170 and 172 are asymmetric with each other within a CU. 

Therefore, the combination of the cited references teaches the claimed limitations in question.


(5) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JIANXUN YANG/				2/1/2022
Primary Examiner, Art Unit 2664

Conferees:
1.  NAY A. MAUNG
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

EDWARD URBAN
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.